Mr. President, first I should like to extend my warmest congratulations to you upon your unanimous election to the presidency of the General Assembly. Your long experience as Foreign Minister of your country, your outstanding personality, recognized by everyone who knows you, your dynamism and indeed, there is no need to conceal it your youth, combined as it is with knowledge and ability, all these things are a guarantee to us of your success in the arduous task which you have just assumed and will give a new impetus to our deliberations. It is also a particular pleasure for me to recall here that the Turkish and Algerian peoples cherish mutual feelings of fraternity and esteem which go back very far into history. We would also like to greet you as the representative of a country which has become one of the symbols of the awakening of the African continent. I would add that the excellent relations between Turkey and the group of countries you represent here only serve to add to our satisfaction.
103.	I would also like to express my warm gratitude to the outgoing President, Mr. Leopoldo Benites, Permanent Representative of Ecuador to the United Nations, who so diligently discharged his functions.
104.	We would also like to thank the Secretary General, Mr. Kurt Waldheim, who has spared no effort to maintain peace in such a turbulent period in international life.
105.	We are also glad to join in welcoming the new Members of the Organization, the Republics of Bangladesh, GuineaBissau and Grenada. Each of these countries belongs, to a great continent namely, Asia, Africa and Latin America, respectively. We are convinced that the entry of these new Members into the United Nations constitutes a further step towards the realization of universality in the Organization.
106.	The presence here of GuineaBissau, as it emerges from a remarkable struggle of independence, is, in our view, the manifestation of a new order, whereas that of Bangladesh is a sign of the peaceful conditions that now obtain on the Asian subcontinent owing to the agreement reached with Pakistan after a fratricidal confrontation. Grenada has joined our family as the result of a process which for some time now has enriched the United Nations every year with a new contribution from the Caribbean region.
107.	We have learned with great distress of the catastrophe that occurred in Honduras, and that has caused countless loss of human life and considerable material damage. On behalf of my Government, I would like here to state that we fully share their feelings of sorrow and we have the greatest and deepest sympathy with the people of Honduras.
108.	It is almost a custom in this Assembly at each session to undertake a general survey of developments that have occurred in the world political arena since the previous session. I have no intention of breaking with this custom, but I shall try to be as brief as I can in this area so that I can subsequently go into further detail on some subjects which, in our view, are of a rather more special character.
109.	Nevertheless, I do feel it useful at the outset to say a few words to define the particular position of my country, in order better to highlight its foreign policy and its attitude towards the major international problems. Situated on the. borders of both Asia and Europe, having more than half a century ago set the first example of a war of independence, enjoying cultural and historical relations with the countries of the Middle East, seeking to resolve our own problems within the framework of a democratic system, having been obliged, as a result of the circumstances of our time, to take its place within systems of collective defense, having no territorial claims, but requiring that this same attitude be adopted by others Turkey is pursuing a foreign policy that is the result of all these factors. In the pursuit of this policy, outlined already by Atatiirk on the basis of the fundamental rules of international law and confirmed once again when Turkey endorsed the principles of the Charter of the United Nations, our country has shown remarkable continuity and constancy, even through periods of tremendous international upheaval.
110.	Having made this point, I would like now to turn to some current international problems. The international scene today encourages us neither to excessive optimism nor to despairing pessimism. This is the reason why I will opt for realism, a realism full of hope, goodwill and benevolence, as is prompted and indeed required by the policy pursued by my country for half a century.
111.	The most marked development of the last decade has been, in our view, the detente between East and West. Much has been said by previous speakers from this rostrum about the origins and development, the advantages and risks of detente. The ideas that have been put forward, while not identical, have at least been similar. That is why I shall confine myself to stressing a few points which seem to me essential.
112.	First, there is no denying the fact that in the East, as in the West, there seems now to be a full understanding that no discord, no situation, no matter how disastrous, can possibly be more so than a general conflagration.
113.	Secondly, detente, which constitutes a stage on the way to the establishment, between East and West and particularly in Europe, of a more stable order that will be more humanitarian and freer from anxiety about war, should not be considered as anything but a means, and not as an end in itself. Its final objective should be true peace based upon understanding and conciliation. Detente should be merely a stage on the way to this goal.
114.	Thirdly, it should be pointed out that for the first time in contemporary history, if I am not mistaken, three international negotiations have taken place simultaneously to strengthen detente in its broadest sense. This, in my view, is an event worth stressing.
115.	On the subject of the Conference on Security and Cooperation in Europe, in which my country is playing a full part, we feel that this Conference constitutes an important stage in the process of detente, that it will contribute to the efforts of understanding and cooperation and that it will establish a climate of mutual security. On this occasion I would like to add that, in our view, European security cannot be considered in isolation from that of the Mediterranean and the surrounding countries.
116.	With regard to the negotiations on the mutual reduction of forces and armaments in Central Europe, in which Turkey is participating with a special status, my country, on the basis of the idea that security, like detente, is one and indivisible, was particularly in favor of the view that the measures to be taken with regard to forces and armaments in Central Europe should in no way compromise the security of other countries.
117.	With regard to the negotiations on the limitation of strategic arms which are taking place in Geneva between the United States and the Soviet Union, we can say that they are only bilateral and commit only those two countries. The fact none the less remains that the scope of these negotiations is not just of interest to the future of those two countries but is of concern also to the destiny of the entire international community. It is with this comment in mind and in this context that we view the new phase of these negotiations which have just begun a few days ago.
118.	Disarmament is, without any doubt, one of the most important questions of the day. Turkey is convinced that it is one of the fundamental elements in the establishment of an equitable international peace and a system of common security. My country feels that, to ensure the establishment of this order, a disarmament program can be applied only under effective international control, embracing both nuclear weapons and conventional weapons. Within this framework Turkey also gives a favorable welcome to the various collateral measures designed to hasten general and complete disarmament, and it is within this framework that we are studying and will continue to study favorably and attentively all proposals put forward or which may be put forward in this field by various countries.
119.	A conference on a world scale recently took place on the law of the sea. As my country is a peninsula three quarters of which is surrounded by sea and has more than 7,000 kilometers of coastline, it was quite natural for Turkey to take an active part in the deliberations of the Third United Nations Conference on the Law of the Sea held at Caracas throughout the past summer. Some progress was marked at that Conference, particularly with regard to the simplification and clarification of the most important problems before it.
120.	In this area we should not lose sight of the fact that the geographical configuration of each part of the Earth is different from that of the others. Consequently, instead of tackling the problem from a uniform or, rather, abstract standpoint, it is indispensable to deal with this subject from a standpoint which, first, will take into account the needs of mankind and also will take full account of the special circumstances and the particular geographical, geological and other features of each region. Thus we sincerely hope that humanity will avoid repeating in the case of the seas and oceans the mistakes which were committed when attempts were being made to resolve the problems of the land.
121.	The task awaiting the next meeting of the Conference is certainly a very difficult one, and it is to be hoped that the data submitted to it will be dealt with in such a way that new questions will not arise for certain regions as long as the old ones remain unresolved.
122.	We have come a long way since the time when the man in the street, or even the man seated comfortably in his armchair, had no interest in what was happening at the other end of the world or even in a neighboring country. Happily things are quite different today. High speeds and considerably increased networks and diversified means of telecommunication, with the expanded possibilities of the mass media, certainly have played a large part in this. But what have been even more important, surely, are the feelings of responsibility and international solidarity which have entrenched themselves more and more deeply within the hearts of the most advanced and the most prosperous nations. This, however, leads me to the rather bitter observation that in spite of this development, there are still millions of human beings living under foreign domination who cannot find enough to eat. This "foreign domination" is not just a political and juridical notion, because at times it also has economic connotations, In a word, colonialism and poverty continue to exist in this world which is technically so advanced and which does have a few sufficiently rich nations in it.
123.	On the subject of colonialism, the attitude of my country could not be clearer: the Republic of Turkey, itself being born of a war of independence and having thus set so successfully the first example of an anti-imperialist war, has defended and will always continue to defend the cause of peoples fighting for their independence. That is why the Turkish Government so warmly welcomed the change of policy which has occurred in Portugal with regard to its "former Territories" in Africa. We would like to congratulate the Portuguese Government on its decision concerning the independence of the Republic of GuineaBissau and also the Lusaka Agreement, which opens the way to the total independence of Mozambique. We have every reason to hope that the same process will be swiftly applied to Angola.
124.	However, there has been hardly any change in the situation prevailing in Zimbabwe and in Namibia. Turkey is one of the active members of the United Nations Council for Namibia, and has been ever since its inception, and considers that the Council is surely going to become more effective as a result of the unanimous cooperation of the international community and the increase in the number of its members.
125.	As for the minority regime still prevailing in Southern Rhodesia, its adoption of the choral movement of the Ninth Symphony by Beethoven, who was one of humanity's 'great geniuses, as the national anthem, shows that that country is still hoping to lull others to sleep with this music by taking it as a kind of cradle song which will send no one to sleep except itself and will succeed in concealing nothing from mankind.
126.	My country continues to condemn apartheid in all its forms, and particularly its inhumane application in South Africa. I would like to add, Mr. President, that your presence in the* presidential seat this year, a year when we have seen the last vestiges of colonialism crumble, is something which will surely add much weight and liveliness to debates on this question, since you belong to a country which has waged an exemplary struggle for independence.
127.	On the subject of the so called underdeveloped countries and the aid which should be given to them, I shall be more laconic. My colleagues pointed out to me a few days ago the following sentence in a daily paper known for its objectivity and seriousness: "One thousand billion French francs are spent each year on the arms race and 35 billion for public assistance to the underdeveloped countries".
128.	Yes, a thousand billion for armaments and 35 billion for poor people. These two figures say a great deal about what is being done without wisdom and about what could be done if people were a little wiser. In our view, no weapon is more dangerous than hunger and poverty, which threaten a large part of the peoples of the world; we feel that it is in this spirit that attention should be focused on a better utilization of resources.
129.	Here I cannot but recall some words of the great founder of our Republic, Kemal Atatiirk, who said a long time ago: "If we want a durable peace, we must take international steps to improve the situation of the masses. "The prosperity of the whole of mankind must replace starvation and oppression."
130.	International economic questions, however, still loom large, casting a shadow on the work of this session of the General Assembly in spite of the special session on the subject held last April.
131.	Developments in the economic area in recent years have become so complex that the classic, conventional economy cannot find any solutions for them. The indecision which continues to prevail concerning monetary problems and the rapid expansion of accelerated inflation pose enormous difficulties for all developing countries, whose resources and economic possibilities are limited. Even countries which are relatively little affected by these developments, or those which do not yet seem to be feeling their effects, cannot escape the consequences of a general economic collapse.
132.	The famine which has afflicted the countries of the SudanoSahelian region and Ethiopia, and also the surrounding countries, as a result of the drought, is a serious warning that solutions to the problem of the general lack of food must be sought. In this context the shortage of chemical fertilizer and the price increases affecting production which have occurred this year show the need for a far reaching solution. Consequently, we await with hope the results of the World Food Conference to be held in Rome next November. We also note with satisfaction the results of the World Population Conference, held in Bucharest last August, given the very close link between the question of food and that of population.
133.	The present situation is no longer a problem affecting only certain countries. It is manifesting itself in a form which requires global solutions. The slowing down in the rate of development of industrialized countries signals a dangerous trend for the world economy. The reduction in the rate of rehabilitation of the developing countries can only render even more difficult the efforts aimed at eliminating hunger and poverty. The problem is to ensure a redistribution of wealth and resources.
134.	It is necessary to increase the share of the developing countries a group which includes Turkey in world economic activity and to contribute towards the establishment of an economic order which would give the people of these countries the opportunity to live as they should. We therefore welcome and support the Declaration on the Establishment of a New International Economic Order, adopted at the sixth special session of the General Assembly, since it establishes the principles of a future economic order. In this spirit, we should also like to welcome the positive developments which have occurred with regard to the draft Charter of Economic Rights and Duties of States. We also hope that the special session of the General Assembly to study the problems of development, envisaged for next year, will succeed in adopting concrete measures to establish this order.
135.	The results of the sixth special session of the General Assembly, which met on the initiative of President Boumediene of Algeria, give us ground for hoping that under your aegis, Mr. President, the next special session will be successful.
136.	I shall now turn to certain problems liable to have a much wider impact, indeed a global impact problems which at first sight , seem to be of direct interest to a small number of countries or to be regional in character but which, in fact, are still unresolved.
137.	I should like to talk about the Middle East first. The conflict in the Middle East has long constituted one of the standing items on the agenda of the General Assembly. Turkey, a country of that region having abundant traditional, historic and spiritual ties with the nations of the area, has had a constantly growing interest in the development of this question. This conflict from time to time reaches culminating points which are liable to lead to a military confrontation between the great Powers and thus endanger world peace, as was the case with the 1973 October war.
138.	At the present time we do feel relative satisfaction at the signing of the disengagement agreements on the two fronts. We should like to take this opportunity to congratulate the leaders of the countries directly involved on their wisdom and their spirit of conciliation. We should also like to congratulate the United States Secretary of State, Mr. Kissinger, who by his tireless efforts has contributed to such a large extent to the conclusion of these agreements. We also wish to welcome the spirit of conciliation shown in this respect by the two great Powers.
139.	Nevertheless, in spite of these military disengagement agreements, major problems remain to be solved. Egyptian, Jordanian and Syrian territories are still under occupation.The Palestinian people, which has been suffering for a quarter of a century, still remains deprived of its legitimate rights and interests. My country has from the very beginning supported the Palestinian cause. We are gratified that this year the question is a special 'item of the agenda, and we have high hopes for the outcome of the debate to be held on this subject, and shall follow it with great attention.
140.	The military disengagement agreements on the two fronts, Which have resulted in the partial withdrawal of Israeli troops, in our view do not constitute anything but a first step towards the evacuation of the occupied Arab territories and the recognition of the legitimate rights are interests of the Palestinian people. Furthermore, with regard to Jerusalem I should like to reaffirm here that Turkey, whose policy has always been opposed to faits accomplis, can accept no fait accompli with regard to the status of that city.
141.	On the subject of the Middle East, I have just stressed that the foreign policy of Turkey is based above all on pacifism and is against faits accomplis. I should like to add that by its very nature, the Turkish nation not only does not support oppression but indeed is always on the side of the oppressed, as we have so often demonstrated in this very Organization. That inevitably leads me to talk about the grave problem of Cyprus.
142.	I shall explain briefly to the Assembly Turkey's attitude towards this question by summarizing what I have already had occasion to say in various places and at various times. Turkey has spared no effort to And a peaceful solution to this problem by negotiations, interrupted from time to time, between the two national communities. These negotiations have lasted for more than 10 years without leading to any concrete results, indeed, to any results at all. In the meantime, Turkey has constantly had to face faits accomplis of increasingly serious scope, particularly since 1963. The most recent and the most serious of these faits accomplis was, as we all know, that of 15 July last: a foreign Power undertook a coup d'etat which it had long been fomenting and the purpose of which was to annex the island.
143.	Now, Cyprus constitutes an essential element not only in the balance already established by the Treaty of Peace signed at Lausanne on 24 July 1923 by Turkey and Greece, but also, by the nature of its international status, of stability and peace in the Eastern Mediterranean and in the Middle East region. Any action or intervention jeopardizing the independence and territorial integrity of the island consequently is inevitably a breach of this balance and a danger to peace in the region . We are surrounded in this area by friendly and fraternal countries, for whose security we are as attentive as for our own, and we certainly do not want to change the balance there a balance which has been so difficult to preserve because we do not want to do any damage to that security. That is why my country has always attached vital importance to the independence, sovereignty, territorial integrity and international status of Cyprus. Respect for the international status of the island constitutes for us a fundamental element of our foreign policy and is an integral part of our own security. I therefore formally and solemnly deny all the lies that our detractors have spread in the corridors of diplomacy with regard to Turkish policy vis-a-vis theCypriot State.
144.	One of the principal guarantees if hot the only guarantee of this status consists in the recognition of, and respect for, rights based upon the equality of the two national communities that constitute the State of Cyprus. Neither of those two national communities may impose its will on the internal structure of the State or claim to represent that State in international organizations.
145.	If, following the coup d'etat of 15 July last, Turkey, after having sought put all opportunities for contact and consultation and having exhausted all means of negotiation, undertook an operation on the island, it was precisely for the purpose of restoring order, putting an end to chaos and averting any intervention aimed at annexing the island. The operation undertaken by Turkey thus in no way signifies and I wish to stress this point an occupation or annexation of a part of the island. It was not an occupation; quite the contrary, it was an operation designed to prevent an occupation.
146.	I must emphasize once again that Turkey continues to believe, for its part, that the negotiations will be resumed within an appropriate framework, making it possible to achieve a speedy solution that will put an end to the sufferings of the two national communities in the island and relax the tensions that are hindering the maintenance of peace and security not only in the island but also in the entire area.
147.	I should like to take this opportunity to pay a tribute also to the countries that have contributed to the efforts of the United Nations on the island in the field for the maintenance of peace and security.
148.	The problem of Cyprus is too serious to be turned into a subject of polemics for domestic purposes. That is the reason why I did not want to go back, in my statement, to the past, or to speak about the piecemeal extermination to which for more than 10 years the Turkish community has been subjected. I intend to continue in this course and I shall refrain from replying to my colleague, Mr. Mavros, in the tone that he used yesterday evening [2239th meeting]. But I should be remiss in my duty to seek a peaceful and friendly outcome to the crisis that now disturbs us, were I to fail to correct certain allegations or to bring out into the open the intentions that some seek to conceal from world public opinion.
149.	My colleague, Mr. Mavros, said in his statement yesterday that the coup d'etat of 15 July was not carried out against the TurkishCypriot community. Does he mean by this that the coup d'etat was quite harmless and disturbed no one, and that therefore it should not have called for any reaction from anyone at all? I am merely making a note of that.
150.	The coup d'etat of 15 July was directed precisely against the Turkish community and was directly aimed at the annexation of the island to Greece. If Mr. Mavros wishes to see proof of this, I need only quote Archbishop Makarios. In an interview with the newspaper Le Monde on 18 September, he said, and I quote his exact words:
"General Ioannides has had a personal grudge against me ever since 19631964, at the time when he was a member of the Greek contingent in Cyprus. Through Mr. Nikos Sampson, he requested and obtained a secret meeting with me. At the Archbishop's residence where the conversation took place, he submitted to me a plan involving a general attack against the Turkish community of the island, an attack that would have made it possible to bring about enosis. I indignantly rejected his plan."
That is what Mr. Makarios said,
151.	My Greek colleague has not forgotten, surely, that his Government followed and this was to a certain extent due to the events then taking place  the Government that was in the hands of Ioannides, and that this coup d'etat in Greece brought ill famed Sampson to power.
152.	I am therefore still wondering how Makarios could have indignantly rejected that proposal. After all, it was very much in keeping with his profoundest desires. What is more, he has never made a secret of it. In fact, on 20 September 1964, Makarios stated, in the Washington Post: "For my part, I wish to be something more significant than the temporary President of Cyprus. My ambition is to have my name go down in history as that of the architect of enosis."
153.	More recently, in 1970, in interviews granted to Independent Television and the British Broadcasting Corporation, the * Archbishop repeated: "If enosis cannot be achieved at the present time, its objective remains unchanged."
154.	And finally, last May the Archbishop reminded us, through the Frankfurter Rundschau, that: "If he had a free choice between independence and enosis, he would support enosis."
155.	Was it the independence of the island that Makarios claimed he was safeguarding? Was it the policy of nonalignment of the State of Cyprus? Mr. Mavros said a great deal at the previous meeting about that policy of nonalignment. I should have liked to be able to congratulate him for the respect he shows for the policy of a large number of countries in this Assembly. But I very much fear that this was not his intention. The nonaligned countries are too numerous in this august Assembly, and my colleague intends rather to beg their support as he poses as the standard bearer of that policy, to conceal, for the time being, the policy of enosis.
156.	The Republic of Cyprus as an independent State would long ago have disappeared if the resolute opposition of Turkey and the resistance of the Turkish community of the island had not prevented enosis, that is to say the annexation, pure and simple, of the island to Greece.
157.	To safeguard the independence of the island and see that its policy is respected, there is only one thing to be done, and that is to condemn any attempt at enosis or at partition of the island any attempt that has been made in the past and any attempt that may be made in the future. On behalf of the Turkish Government, I condemn any idea of partition, whether in the past or in the future, and I look for the same condemnation of the idea of enosis from the Greek Government. Without that, we shall never be so simpleminded as to believe what we are told here. And I shall continue to wait for the answer to my proposal from the Greek leaders.
158.	I have not, however, finished correcting all the false allegations and baseless charges made by my colleague. I reserve the right to do so when we speak on this matter before the General Assembly. My Greek colleague's speech, unfortunately, shows the nature of the atmosphere in which the debate will take place on the future of the two communities, Turkish and Greek, in the island. It is not by letting ourselves be carried away by his style, or with any thought of outbidding each other in national or international public opinion that we shall succeed in finding a solution that is just, equitable and realistic or that we shall assist the two communities to live in peace and why not say so? in brotherhood, side by side, in the same State, forgetting the painful past and looking only towards the future.
159. Before concluding, I should like once again to say that Turkey, situated as it is by geography at the crossroads of civilizations and also of confrontations, is striving, for its part, to play its proper role in bringing peace among nations and groups of nations and happiness and wellbeing to mankind. It is a privilege and an honor to be able to reaffirm that in this Assembly, which is doing so much for the peace and prosperity of the world.
